                 IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           WESTERN DIVISION


JUNNE KOH                                                            PLAINTIFF

V.                                    CAUSE ACTION NO.5:17-CV-50-DCB-MTP

WARDEN STONE, et al.                                                DEFENDANTS


                                      ORDER

     Before the Court is the defendants’ Motion to Dismiss or in

the alternative for Summary Judgment [Doc. 30] and Magistrate Judge

Michael   T.   Parker’s     Report    and   Recommendation,    to    which   the

plaintiff, Junne Koh (“Koh”) did not object.

      The plaintiff filed this lawsuit, alleging that the prison

breached its duty to provide timely healthcare. The plaintiff sued

Kimberly McAndrews     (“McAndrews”) and Neely Greene               (“Greene”),

health    service    administrators,          because   they     denied      his

administrative grievances. The plaintiff also sued Warden Stone in

his official capacity for the alleged delay in providing medical

care. The plaintiff seeks monetary damages and injunctive relief.

     Magistrate     Judge    Parker    recommends   that   the      defendants’

Motion [Doc. 20] be granted and all defendants be dismissed with

prejudice. For the reasons that follow, this Court adopts the

findings and conclusions of the Report and Recommendation [Doc.

33] as its own.
       The plaintiff sued the defendants McAndrews because they work

as health services administrators and denied grievance appeals

that   the   plaintiff   filed   through   the   prison’s   Administrative

Remedy Program. The plaintiff’s only remaining claim is negligence

in providing timely medical care. See Doc. 33, pp. 2-3. Magistrate

Judge Parker finds that the plaintiff bears the burden of proving

evidence sufficient to establish the existence of a duty, breach,

proximate causation, and damages in his negligence claim. Doc. 33,

p. 4. The plaintiff claimed that he was not provided a CT scan for

three years, from 2014 to 2017. The defendants put on evidence

sufficient to rebut this claim, and the plaintiff did not respond.

The defendants also submitted evidence that the plaintiff received

regular medical attention.

       Magistrate Judge Parker finds that the defendants put on

evidence sufficient to meet the summary judgment standard. Doc.

33, pp. 2, 5. The plaintiff has not come forth with evidence to

demonstrate that the defendants breached any duty to provide timely

medical treatment or are responsible for any damages proximately

caused by any delay. Therefore, Magistrate Judge Parker recommends

the defendants’ Motion [Doc. 20] be granted and all defendants be

dismissed with prejudice. This Court agrees.




                                     2
    Accordingly,

    IT IS ORDERED that Magistrate Judge Michael T. Parker’s Report

and Recommendation [Doc. 33] is ADOPTED as the findings and

conclusions of this Court;

    IT IS FURTHER ORDERED that the defendants’ Motion to Dismiss

or alternatively for Summary Judgment [Doc. 30] is granted, and

all defendants are DISMISSED WITH PREJUDICE.

    SO ORDERED this the 14th day of March, 2019.

                                     __/s/ David Bramlette_______
                                     UNITED STATES DISTRICT JUDGE




                                3
